DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group II, claims 11-15 in the reply filed 3 June 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 June 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindroth et al. (WO 2009/126104).
Regarding claim 11, Lindroth et al. disclose a method of separating milk into a cream phase and a skim milk phase using a centrifugal separator comprising a stack of separation discs; the method comprising the steps of:  (a) feeding milk which is to be separated through an inlet which extends into the separating space (i.e. comprising a stack of separation discs-p. 7/L15-22); (b) separating the milk into cream and skim milk; (c) discharging from the separating space, through two outlets, the cream and skim milk respectively (p. 7/L20-22).  
Lindroth et al. disclose the separator comprises a centrifuge housing (i.e. bowl – Figure 1) and a stack of separation discs (i.e. conical discs – see Figures 1-2 ) arranged in the housing (e.g. see Figure 1).  Lindroth et al. disclose that there is a space, (i.e. distance-see spacing members 3e and 3e’ of Figure 2, p. 8/L23-30, claim 1) between each disc.  Lindroth et al. disclose that separation discs comprise holes forming a passage (i.e. distribution openings) extending axially through the stack of separation discs (p. 8/L10-21, Figure 4, 3c).  

Here, the stack of discs disclosed by Lindroth et al. can be considered two sets of discs.  There are no limitations in claim 1 that require a specific division between set one and set two; or number of discs contained within a set.  
In the alternative, the mere duplication of a set of discs has no patentable significance unless a new or unexpected results is produced (see MPEP §2144.04).  
With regards to spacing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have, adjusted the spacing distance between the “sets” to obtain a specific flow rate.   That is as larger “particles” are separated in the first “set” of discs with a given spacing, smaller particles can be removed in the second “set” of discs comprising a smaller distance between discs without disruption to flow rate.   
 Regarding claims 12-15, Lindroth et al. disclose all of the claim limitations as set forth above.  Lindroth et al. disclose separation of cold milk (i.e. non-heated milk), at a temperature of about 2º to 5º C (page 2/L9-10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796